The opinion of the Court was delivered by
Mr. Justice Pope.
H. R. Garvin was tried at the February, 1896, term of the Court of General Sessions for Col*264letón County, in this State, before his Honor, Judge Aldrich, and a jury, upon an indictment for grand larceny, was found guilty by the jury, and, after judgment, appealed to this Court. At the hearing in this Court the first two grounds of appeal were abandoned, thus leaving the remaining seven grounds for our consideration. The report of the cause must embody these grounds of appeal and the Judge’s charge to the jury.
1 Exceptions 3, 4, and 5 will be considered together. They cannot be sustained for the following reasons: The charge of ■ the Circuit Judge, when viewed as a whole, clearly sustains the usual definition of grand larceny,viz: the felonious taking and carrying away the personal goods of another of the value of $20 or upwards, with the view to steal the same. For instance, at one place in the charge he says: “This offense (larceny) charged is under a statute which makes the stealing of live stock a crime, and grand larceny is where the value of the property stolen is above the value of $20. It is incumbent upon the State to prove that the prisoner at the bar took and carried away the sheep described in the indictment, and that his purpose, in taking and carrying away those sheep, was fraudulent, and that he intended to steal.” The'appellant criticises the use of the word “fraudulent,” but when, as in this charge, the presiding Judge adds the words, “that he intended to steal,” the meaning the jury were obliged to attach to the word “fraudulent” was necessarily “felonious.” The indictment contained the word “felonious,” and we will find at another part of his charge the presiding Judge used this language: “If the State has made out to your satisfaction that this man stole those sheep — took them and carried them away with a felonious intention;” thus showing that the jury could not fail to understand the offense they were trying from the charge made to them by the presiding Judge. This exception must be overruled.
*2652 *264The sixth exception is intended to point out a supposed error in that part of the Judge’s charge (quoted in the ground *265of appeal), which shows to the jury the effect in law of a man having in his possession stolen goods immediately after they are stolen. Very clearly the law does impose the duty upon a man, under such circumstances, to explain how he came into possession of such stolen goods. If a man is innocent, it is very easy for him to tell how he became possessed of stolen property. If he declines to do so, or is caught lying when he does explain, the law places a very heavy responsibility upon him. Chief Justice O’Neall, in the case of State v. Kinman, 7 Rich., 497, quoted this rule, as laid down in 2 East P. C., section 93, at page 656: “It may be laid down generally, that whenever the property of one man, which has been taken from him without his knowledge or consent, is found upon another, it is incumbent upon that other to prove how he came by it; otherwise the presumption is that he obtained it feloniously.” Also, it was held, in State v. Bennett, 3 Brev., 514: “This is a motion for a new trial, on the ground of misdirection in the Judge in stating to the jury that the lapse of time between the loss of the articles stolen and the finding of them, being about two months, was not sufficient to rebut the presumption of guilt arising from their being found in defendant’s possession. A legal presumption of guilt always arises from the possession of stolen goods.” Of course, all this must be submitted to the jury. The Circuit Judge, in the case at bar, did no more than call to the attention of the jury this presumption; he did not attempt to dictate their verdict. Ret this exception be overruled.
3 As to the seventh exception. Herein appellant alleges that the Circuit Judge erred in this: After having correctly laid down the law to the jury, that, under the indictment, in order to warrant a conviction in this case, it will be necessary for the State to prove that the sheep stolen were the property of “Mrs. E. A. Sanders,” the Circuit Judge erred by saying in another place, “if these were the sheep of Mrs. Sanders.” We cannot view this matter as seriously affecting the defendant. Indeed, he *266could not be prejudiced by the use of this language by the Judge. The prisoner himself, in his testimony, as did every other witness, referred to the prosecutrix as “Mrs. Sánders.” After the Judge had specially notified the jury that the State must prove that the property stolen was owned by Mrs. E. A. Sanders, it could not possibly affect their minds by the use of the words, “Mrs. Sanders,” that he meant to qualify his explicit direction. This exception is overruled.
4 As to the eighth exception. The appellant would have us reverse the judgment because, forsooth, after the presiding Judge laid down a sound piece of law, he gave an alleged faulty reason for it. We have time and again declared that we are concerned with the judgments of Circuit Judges and not with their reasons for such judgments. Let the exception be overruled.
5 Lastly, the ninth ground of appeal is based upon the idea that the Circuit Judge failed in his duty, when he declined appellant’s motion to arrest the judgment or grant a new trial, because after the Circuit Judge had correctly laid down the law, that it was incumbent upon the-State to prove the allegation of the indictment, that the property stolen was that of “Mrs. E. A. Sanders,” there was no testimony before the jury on this subject. Well, we cannot view this matter in the light suggested by the appellant. We have carefully read the brief, and especially the testimony of the defendant on this point. Hear him, when placed upon the witness stand, at folio 245 of the “Case,” when his counsel said to him: “You are charged with stealing twenty-eight head of sheep, the property of Mrs. Sanders, in this indictment, valued at $2 a head, please tell the Court and the jury all you know about the sheep. You have heard the testimony of Mr. Remley and Mr. Campbell, you' are perfectly conversant with them, being a stock man?” Now clearly the Mrs. Sanders in this indictment is Mrs. E. A. Sanders, and it is of this Mrs. Sanders the prisoner spoke in his testimony. Then again, in the testimony of “Mr. Remley” and “Mr. Campbell,” to which prisoner’s counsel *267directed his attention, the Christian name of Mrs. E. A. Sanders was given as “Elmira” (see folio 128 of the “Case,” when Mr. James Campbell speaks, and also see folio 42 of the “Case,” when Mr. H. G. Remley speaks of Mrs. E. A. Sanders as “Mrs. Elmira Sanders”). So far as the middle name “A” is concerned, we need no testimony on that matter. Therefore, there was some testimony before the jury that “Mrs. E. A. Sanders” owned the sheep, as charged in the indictment. The jury alone could pass upon its sufficiency, and the jury seemed satisfied with that sufficiency, if we may judge by their verdict. The defendant certainly knew whose property he was charged with having stolen. The defendant has an abundance both in the indictment and in the testimony to base his plea of '•'■autrefois convict,” if any one else than Mrs. E. A. Sanders should ever seek to hold him accountable for the sheep in question. This exception is overruled.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.